 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney

                                                                             FILED
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 THOMAS R. GREEN (CABN 203480)                                               Jun 30 2021
   Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S                                  SUSANY. SOONG
 6        Oakland, California 94612                                CLERK, U.S. DISTRICT COURT
          Telephone: (510) 637-3680                             NORTHERN DISTRICT OF CALIFORNIA
 7        FAX: (510) 637-3724
          thomas.green@usdoj.gov                                            OAKLAND
 8

 9 Attorneys for United States of America

10                                    UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                            OAKLAND DIVISION

13 UNITED STATES OF AMERICA,                          ) CASE NO. 4-21-70946 MAG
                                                      )
14           Plaintiff,                               )
                                                      ) STIPULATION AND ORDER
15      v.                                            ) EXCLUDING TIME UNTIL JULY 15, 2021
                                                      )
16 KARDELL SMITH,                                     )
                                                      )
17           Defendant.                               )
                                                      )
18                                                    )
                                                      )
19

20           Plaintiff United States of America, by and through its counsel of record, the United States
21 Attorney for the Northern District of California and Assistant United States Attorney Thomas R. Green,

22 and defendant Kardell Smith (Smith or defendant), by and through his counsel of record, Joyce Leavitt,

23 hereby stipulate as follows:

24           1.      On June 7, 2021, the Honorable Donna M. Ryu signed a federal criminal complaint
25 charging defendant with being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1).

26 On June 10, 2021, defendant made his initial appearance and was advised of the charge on the criminal

27 complaint. At a June 16, 2021 appearance the defendant waived findings and a hearing regarding

28
     STIPULATION AND ORDER
     CASE NO. 4-21-70946 MAG                          1
 1 detention and the Court ordered defendant detained. The parties further set this matter for a status

 2 appearance regarding preliminary hearing or arraignment on June 30, 2021.

 3          2.     On June 30, 2021 the parties appeared for a status conference and agreed to set this

 4 matter for a further status conference regarding preliminary hearing or arraignment on July 15, 2021.

 5 The parties further agreed and the Court ordered that time should be excluded under the Speedy Trial

 6 Act for effective preparation of the defense and the defendant waived time as to calculations pursuant to

 7 Rule 5.1 as it relates to the timing of an indictment or preliminary hearing. The Court asked the parties

 8 to prepare a stipulation and proposed order excluding time under the Speedy Trial Act and pursuant to

 9 Rule 5.1, and the parties now submit this stipulation and proposed order to document their agreement

10 and request a written order excluding time as previously referenced at the appearances in this matter.

11          3.     The government has produced discovery relating to defendant’s arrest and criminal

12 history and defense counsel had requested time to review the discovery and meet with defendant to

13 discuss the evidence in this case.

14          4.     The present rules governing and limiting visits to Santa Rita Jail in light of the

15 coronavirus pandemic, and the need for the defense to schedule meetings with defendant further support

16 the requested continuance. Thus, with the consent of defendant, counsel for defendant represents that

17 additional time is necessary to review the discovery in this action, confer with defendant, conduct and

18 complete an independent investigation of the case, and prepare for trial in the event that a pre-indictment

19 resolution does not occur.

20          5.     The defendant has been advised of his right under 18 U.S.C. § 3161(b) to be charged by

21 information or indictment with the offense alleged in the pending criminal complaint and that defendant

22 knowingly and voluntarily waives the time to be charged by indictment or information from Speedy

23 Trial Act calculation until June 30, 2021, and waives the timing for a preliminary hearing under Federal

24 Rule of Criminal Procedure 5.1 for the time period of June 30, 2021, until the requested status hearing

25 date of July 15, 2021.

26          6.     For purposes of computing the date under Rule 5.1 of the Federal Rules of Criminal

27 Procedure for preliminary hearing, and the date under the Speedy Trial Act by which defendants must be

28 charged by indictment or information, the parties agree that the time period of June 30, 2021, to July 15,
     STIPULATION AND ORDER
     CASE NO. 4-21-70946 MAG                         2
 1 2021, inclusive, should be excluded pursuant to 18 U.S.C. §§ 3161(b), (h)(7)(A), (h)(7)(B)(i) and

 2 (h)(7)(B)(iv) because the delay results from a continuance granted by the Court at defendants’ request,

 3 without government objection, on the basis of the Court’s finding that: (i) the ends of justice served by

 4 the continuance outweigh the best interest of the public and defendants in the filing of an information or

 5 indictment within the period specified in 18 U.S.C. § 3161(b); and (ii) failure to grant the continuance

 6 would unreasonably deny defense counsel the reasonable time necessary for effective preparation,

 7 taking into account the exercise of due diligence

 8          7.      Nothing in this stipulation shall preclude a finding that other provisions of the Speedy

 9 Trial Act dictate that additional time periods be excluded from the period within which an information

10 or indictment must be filed.

11          8.      Defense counsel represents that she has discussed the exclusions of time with defendant

12 and the defendant agrees to the terms set forth in this stipulation. The undersigned Assistant United

13 States Attorney certifies that he has obtained approval from counsel for the defendant to file this

14 stipulation and proposed order.

15          IT IS SO STIPULATED.

16

17 DATED: June 30, 2021                                   Respectfully Submitted,

18                                                        STEPHANIE M. HINDS
                                                          Acting United States Attorney
19
                                                          /s/ Thomas R. Green
20                                                        THOMAS R. GREEN
21                                                        Assistant United States Attorney

22                                                        /s/ Joyce Leavitt
                                                          JOYCE LEAVITT
23                                                        Attorney for Kardell Smith
24

25

26

27

28
     STIPULATION AND ORDER
     CASE NO. 4-21-70946 MAG                          3
 1                                                   ORDER

 2          The Court has read and considered the Stipulation and Proposed Order to Exclude Time in this

 3 matter. The Court hereby finds that the Stipulation, which this Court incorporates by reference into this

 4 Order, provides good cause for a finding of excludable time pursuant to the Speedy Trial Act, 18 U.S.C.

 5 § 3161, as well as to waive the timing for preliminary hearing or Indictment under Rule 5.1 of the

 6 Federal Rules of Criminal Procedure.

 7          The Court further finds that: (i) the ends of justice served by the continuance outweigh the best

 8 interest of the public and defendants in the filing of an information or indictment within the time period

 9 set forth in 18 U.S.C. § 3161(b); and (ii) failure to grant the continuance would unreasonably deny

10 defense counsel the reasonable time necessary for effective preparation, taking into account the exercise

11 of due diligence.

12 THEREFORE, FOR GOOD CAUSE SHOWN:

13          The Court sets this matter for a status hearing regarding preliminary hearing or arraignment on

14 July 15, 2021. The time period of June 30, 2021 to July 15, 2021, inclusive, is excluded in computing

15 the time within which an information or indictment must be filed under 18 U.S.C. § 3161(b), and the

16 time by which any trial must commence pursuant to the provisions of 18 U.S.C. §§ 3161(h)(7)(A),

17 (h)(7)(B)(i), and (B)(iv). The Court also finds that defendant waives the timing by which a preliminary

18 hearing must be held pursuant to Rule 5.1 of the Federal Rules of Criminal Procedure for the time period

19 of June 30, 2021 to July 15, 2021. Nothing in this Order shall preclude a finding that other provisions of

20 the Speedy Trial Act dictate that additional time periods are excluded from the period within which an
                                                                              ISTRIC
21 information or indictment must be filed.                              TES D      TC
                                                                       TA
                                                                                           O
                                                               S




22          IT IS SO ORDERED.
                                                                                            U
                                                              ED




                                                                                             RT




                                                                                      ERED
                                                          UNIT




23                                                                          ORD
                                                                   IT IS SO
                                                                                                    R NIA




24
     June 30, 2021
                                                                                               u
25   DATE                                                                            a M. Ry
                                                          NO




                                                                               onn
                                                                       Judge D
                                                                                                   FO




26
                                                           RT




                                                           ______________________________
                                                                                               LI




                                                               ER
                                                               H




                                                                                             A




27                                                         HONORABLE   DONNA M. RYU C
                                                           UNITEDNSTATES
                                                                    D           O F
                                                                          MAGISTRATE   JUDGE
                                                                           IS T RIC T
28
     STIPULATION AND ORDER
     CASE NO. 4-21-70946 MAG                         4
